THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM Bonus Supplement dated November 8, 2012 to the Prospectus dated May 1, 2012 As of December 3, 2012, the ChoicePlus AssuranceSM Bonus variable annuity contract is no longer available for purchase. This supplement is for informational purposes and is not applicable to existing contract owners. Please retain this Supplement for future reference.
